NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RITA BETY GARCIA-PEREZ,                         No.    18-73099

                Petitioner,                     Agency No. A095-723-208

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Rita Bety Garcia-Perez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.

      The BIA did not abuse its discretion in denying Garcia-Perez’s motion to

reopen as untimely where it was filed more than three years after the order of

removal became final, see 8 C.F.R. § 1003.2(c)(2), and where Garcia-Perez failed

to establish materially changed country conditions in El Salvador to qualify for the

regulatory exception to the time limitation for filing a motion to reopen, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 987-90 (evidence must

be “qualitatively different” to warrant reopening); Toufighi v. Mukasey, 538 F.3d

988, 996 (9th Cir. 2008) (requiring movant to produce material evidence with

motion to reopen that conditions in country of nationality had changed). Garcia-

Perez’s argument that the BIA failed to properly consider the evidence is

unpersuasive.

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte because Garcia-Perez has not raised a claim of legal or constitutional

error. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has

jurisdiction to review Board decisions denying sua sponte reopening for the limited




                                          2                                    18-73099
purpose of reviewing the reasoning behind the decisions for legal or constitutional

error.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   18-73099